ANDERSON, J.
“The authority of'an agent, where the question of its existence is directly involved, can only be established by tracing it to its source in some word or act of the alleged principal. The agent cannot confer authority upon himself. Evidence of his own statements or admissions, therefore, is not admissible against his.principal for the purpose of establishing, enlarging, or renewing his authority; nor can his authority be es*616tablished by showing that he acted as agent or that he claimed to have the powers -which he assumed to exercise.” — Mechem on Agency, § 100; Galbreath v. Cole, 61 Ala. 140; Wharton on Evidence, § 1184; Scarbrough v. Reynolds, 12 Ala. 252; Postal Co. v. Lenoir, 107 Ala. 640, 18 South. 266; L. & N. R. R. Co. v. Hill, 115 Ala. 334, 22 South. 163 Any declaration of the agent as to his authority would be admissible, when other evidence had been shown from which authority to do the thing may be inferred; or, if the trial court improperly admitted declarations of the agent, the error would be cured by evidence subsequently introduced from which authority might be inferred, and in case such evidence was introduced the question of authority would become one of fact for the determination of the jury. — Birmingham R. R. Co. v. Tenn. Co., 127 Ala. 137, 28 South. 679. There was evidence from which the jury could infer that McClane, the superintendent, had authority to contract for and buy wood for the defendant, and to delegate the authority to others, and that Stewart was its agent, independent of the acts and declarations of McLane and Stewart. There was evidence from, which it could be inferred that these men were held out as agents with authority to buy wood, and also of a ratification by the defendant of their acts. The trial court committed no reversible error upon the rulings on evidence relating to the authority of Stewart to contract for the wood. The trial court erred in not permitting the defendant to show what plaintiff got for the nine cords of wood sold by him. Plaintiff had.shown, as a part of his damage, the value of this wood and the defendant’s refusal to take it. If plaintiff sold it, the sum that he got for same should have been deducted from the amount of damages sustained. We need not consider the other rulings on the evidence, as they were either correct or inocuous to defendant if erroneous.
The evidence having'disclosed no individual liability against Stewart upon the contract, there was no error in permitting 'the plaintiff to amend by striking his name out as a party defendant.
While rule 12 (page 1197 of the code of 1896) requires *617that pleas in abatement must be filed within the time allowed for pleadings, and ordinarily such a plea should not be ’entertained at a subsequent term of court, yet the plea should have been permitted in the case at bar. The corporation was sued jointly with Stewart, and in Marshall county, where Stewart resided, and under sections 4205 and 3271 the question of venue was not open to the Eagle Iron Company so long as Stewart Avas a joint defendant; but, after the plaintiff eliminated Stewart from the suit, the corporation became the sole defendant, and had the right to then question the venue of the action. . Section 4207 applies to suits against corporations Avhen they are sole defendants, and does not „ conflict Avith sections 4205 and 3271 in reference to suits against turn or more defendants.
Charge 3, given at ■ the request of the plaintiff, required too high a degree of proof of the facts postulated. In civil cases facts are not required to be proved Avith reasonable certainty. To the reasonable satisfaction of the jury is sufficient. — Anniston Co. v. Southern Ry. Co., (Ala.) 40 South. 965; Battles v. Tollman, 96 Ala. 403, 11 South. 247; 3 Mayfield’s Dig. pp. 597-598.
There Avas no error in refusing charge 6, requested by the defendant.
The judgment of the circuit court is reversed, and the .cause remanded.
Reversed and remanded.
Weakley, C. J., and Tyson and Simpson, JJ., concur.